          Case 3:17-cv-01061-RMS Document 101-1 Filed 05/21/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – CONNECTICUT and MAKE
 THE ROAD NEW YORK,

                      Plaintiffs,                    Civil Action No.
                                                     3:17-cv-1061-RMS
                             v.

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES, U.S. CUSTOMS AND BORDER
 PROTECTION, and U.S. DEPARTMENT OF
 STATE,

                     Defendants.


                                     [PROPOSED] ORDER

          Upon consideration of Defendant’s Consent Motion to Modify Production Order, it is

hereby:

          ORDERED that the consent motion is GRANTED, and it is further

          ORDERED that CBP will continue to process the remaining potentially pages in this

matter, and produce those potentially responsive pages that have been fully processed, including

completing any appropriate third party review, every six weeks. CBP is not required to process

any set amount of pages per six weeks in this modified schedule, and it is further

          ORDERED that this schedule applies to the production date of May 22, 2020, going

forward, and it is further

          ORDERED that CBP will keep Plaintiffs informed concerning where potentially

responsive pages have been referred, and of any estimated timetables for responses, and it is

further
          Case 3:17-cv-01061-RMS Document 101-1 Filed 05/21/20 Page 2 of 2




          ORDERED that the parties will meet and confer on or before June 5, 2020 to discuss

potential next steps with regard to CBP in this matter, and the parties will file a joint status report

on or before June 19, 2020, setting forth any proposed next steps with regard to CBP in this

matter.



          SO ORDERED.

                                                       ____________________________________

                                                       UNITED STATES MAGISTRATE JUDGE
